Exhibit 10.9

Amendment to Original Proposal Contract Between Cleartronic and Waldman and
Associates

 

Reference is made to the Interim Consulting Proposal dated January 22, 2010
between Cleartronic, Inc.  (the "Company") and Waldman and Associates ("Dana").

Dana currently serves as informal CEO with the following compensation:

·

Monthly consulting fee of $8,000 and $4,000 per month accruing in shares or
warrants at Dana's discretion through May 31, 2011.

The agreement is amended as of June 1, 2011 and both parties agree as follows:

·

Dana will now take on the official role of CEO and be elected as a member of the
Board of Directors.

·

Monthly consulting fee will now be $12,000 and $4,000 per month accruing in
shares or warrants at Dana's discretion through May 31, 2012. The exercise or
conversion price of the shares or warrants shall be the average VWAP of the
stock for the 30 days prior to the grant date. The “VWAP” shall be defined as
the daily Volume Weighted Average Price (“VWAP”), as reported on Bloomberg.

·

the Current Value as defined in the "Cleartronic, Inc. 2011 Incentive Equity
Plan" on the last trading day of each month.

·

The company will reimburse actual health insurance premium costs, expected to be
approximately $9,000 per quarter.

·

1 year total of all the above is $228,000

·

Special financing arrangements have been secured to fund the payments to Dana
for the next 12 months, and those funds will be kept available for 12 full
months starting June 1, 2011. These funds will not be used for any other purpose
and will be available.

·

If Dana quits for any reason other than for “good reason as defined below,
during the 12 months, he keeps the current month’s fees and pro-rated portion of
health insurance premiums, and forfeits the rest of the money.

·

If Dana is terminated without cause, or quits for “good reason” during the 12
months, then the balance of the $228,000 is due to him when he leaves.

o

Good reason is defined in his employment contract as loss of title or being
essentially demoted.

·

If the company somehow collapses during the 12 months, the balance of the
$228,000, is still due to Dana.




Agreed to and Accepted    /s/ Larry Reid                      

7/7/11


Larry Reid                                             Date




Agreed to and Accepted   /s/  Dana Waldman     

7/7/11                                   


Dana Waldman                                     Date



